DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "from the first switch element and the second switch element are held in an on state to the first switch element is held in an 
Claims 3-20 inherit the same from claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. (US 2018/0145595) in view of Marumoto et al. (US 2018/0375422).
Claim 1; Fontana et al. disclose a switch driving device, with circuitry performing individual zero voltage switching control of a first switch element (Fig. 3A: S1A) and a second switch element (S1B) forming a bidirectional switch (HV MOSFETs) is performed.
However, Fontana et al. do not disclose whether when the bidirectional switch is switched from an on state to an off state, the first switch element and the second switch element are held in an on state initially and then while the first switch element is held in an on state the second switch element is switched off.
Marumoto et al. teach a bidirectional switch (SW14a/SW14b) with independent control (CTRL91) where when the bidirectional switch (SW14a/SW14b) is to be turned OFF, both switches are initially ON (Fig. 21: SW14a & SW14b ON) and then while SW14a is still ON (fig. 21), SW14b is switched OFF (fig. 21) in order to perform zero voltage switching and reduce conduction losses.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fontana et al. to include a bidirectional switch that when the bidirectional switch is switched from an on state to an off state, the first switch element and the second switch element are held in an on 
Claims 3 and 4; figures 20 & 21.
Claims 5 and 6; paragraphs [0101]-[0103].

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. in view of Marumoto et al. and further in view of the applicant’s admitted prior art figure 20 (APA fig. 20).
Claims 7 and 8; a switching power supply, comprising: a primary winding (L1) to which an alternating-current input voltage is applied; a secondary winding (L2/L3) electromagnetically coupled to the primary winding; a bidirectional switch (S1A/S2B) connected in series with the primary winding (L1); a full-wave rectifier circuit (e.g. figs. 3B, 3C) configured to perform full-wave rectification of an induced voltage occurring in the secondary winding (L2/L3);Page 4 of 17Application No. 16/915,372 Reply to Office Action of July 21, 2021a smoothing capacitor (Cout) configured to smooth output of the full-wave rectifier circuit; and a switch driving device (e.g. figs. 13A-13C) configured to control of a first switch element (S1A) and a second switch element (S1B) forming the bidirectional switch, and the switch driving device is configured to drive the bidirectional switch, and the alternating-current input voltage is directly converted into a direct-current output voltage by extracting one of a flyback voltage from the secondary winding.

APA fig. 20 teach it is known to have a resonant capacitor (552) in parallel with a bidirectional switch device (X) in order to provide a widely and generally known AC/DC converter with zero voltage switching control for suppressing heat generation of the bidirectional switch X. The switch driving device 530 turns on switch elements 510 and 520 simultaneously in timing in which a voltage across the bidirectional switch X, a voltage across a resonance capacitor 552 connected in parallel with the bidirectional switch X becomes 0 V.
Marumoto et al. teach a bidirectional switch (SW14a/SW14b) with independent control (CTRL91) where when the bidirectional switch (SW14a/SW14b) is to be turned OFF, both switches are initially ON (Fig. 21: SW14a & SW14b ON) and then while SW14a is still ON (fig. 21), SW14b is switched OFF (fig. 21) in order to perform zero voltage switching and reduce conduction losses.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fontana et al. to include a .

Claim 7, 8, 10, 11, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US 2017/0141689) in view of Marumoto et al.
Claims 7 and 8; Hatano et al. disclose a switching power supply (1) comprising: a primary winding (11) to which an alternating-current input voltage (PW, Vi) is applied; a secondary winding (12) electromagnetically coupled to the primary winding (11); a bidirectional switch (20) connected in series with the primary winding (11); a resonance capacitor (30) connected in parallel with the bidirectional switch; a full-wave rectifier circuit (40) configured to perform full-wave rectification of an induced voltage occurring in the secondary winding (12); a smoothing capacitor (50) configured to smooth output of the full-wave rectifier circuit (40); a switch driving device driving the bidirectional switch; the alternating-current input voltage being 
However, Hatano et al. do not disclose individual zero voltage switching control of the first switch element and second switch element; or, when the bidirectional switch is switched from an on state to an off state, the first switch element and the second switch element are held in an on state initially and then while the first switch element is held in an on state the second switch element is switched off.
Marumoto et al. teach a bidirectional switch (SW14a/SW14b) with independent control (CTRL91) where when the bidirectional switch (SW14a/SW14b) is to be turned OFF, both switches are initially ON (Fig. 21: SW14a & SW14b ON) and then while SW14a is still ON (fig. 21), SW14b is switched OFF (fig. 21) in order to perform zero voltage switching and reduce conduction losses.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fontana et al. to include a bidirectional switch that when the bidirectional switch is switched from an on state to an off state, the first switch element and the second switch element are held in an on state initially and then while the first switch element is held in an on state the second switch element is switched to an off state as taught by Marumoto et al. in order to perform zero voltage switching and thereby reduce conduction losses.

Claim 13; Marumoto et al. teach Cmp2, Cmp3, Cmp4, Cmp5, and Cmp6 denote comparators. Vref2 denotes a reference voltage for checks the output voltage Vout of the power supply device 101 so as to perform the current suppression switching operation (soft start control).
Claims 19 and 20; Marumoto et al. teach the switch driving device stops the driving of the bidirectional switch (14b is OFF; fig. 21) when an absolute value of the alternating-current input voltage is smaller (negative) than a predetermined lower limit value. Marumoto et al., fig. 20, teach the switch driving device holds one of the first switch element and the second switch element in an on state, the switch driving device turns on/off the other switch element, when the value of the alternating-current input voltage is larger (positive) than a predetermined upper limit value.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. and Marumoto et al. in view of Yamahira (2014/0112043).
Fontana et al. and Marumoto et al. disclose the claimed subject matter in regards to claim 7 supra, except for the primary winding is connected between the first switch element and the second switch element. 
Yamahira teaches connecting a primary winding (at no3) between bidirectional in order to provide a snubber circuit to reduce or suppress an increase in potential 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fontana et al. and Marumoto et al. to include the primary winding being connected between the first switch element and the second switch element in order to allow for a snubber circuit to reduce or suppress an increase in potential difference between terminals of the switch controlling current flow through the primary as taught by Yamahira.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Marumoto et al. in view of Yamahira.
Hatano and Marumoto et al. disclose the claimed subject matter in regards to claim 7 supra, except for the primary winding is connected between the first switch element and the second switch element.
Yamahira teaches connecting a primary winding (at no3) between bidirectional in order to provide a snubber circuit to reduce or suppress an increase in potential difference between terminals of the switch controlling current flow through the primary. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hatano and Marumoto et al. to include the primary winding being connected between the first switch element and .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al., Marumoto et al. and Yamahiro in view of Lee (US 2013/0257305).
Fontana et al., Marumoto et al. and Yamahiro disclose the claimed subject matter in regards to claim 7 supra, except for an auxiliary winding coupled to the primary winding and the secondary winding; and a zero voltage detecting circuit configured to detect a voltage induced in the auxiliary winding, wherein the switch driving device performs the zero voltage switching control on a basis of output of the zero voltage detecting circuit.
Lee et al. teach a detecting unit 120 may include a zero-voltage detector ZD, and the power induced in the auxiliary winding may be divided by voltage dividing resistors R4 and R5 and transferred to the zero-voltage detector ZD. The zero-voltage detector ZD may detect zero voltage of a voltage level of the power induced in the auxiliary winding.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fontana et al., Marumoto et al. and Yamahiro to include an auxiliary winding coupled to the primary winding and the secondary winding; and a zero voltage detecting circuit configured to detect a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano, Marumoto et al. and Yamahiro in view of Lee et al.
Hatano, Marumoto et al. and Yamahiro disclose the claimed subject matter in regards to claim 7 supra, except for an auxiliary winding coupled to the primary winding and the secondary winding; and a zero voltage detecting circuit configured to detect a voltage induced in the auxiliary winding, wherein the switch driving device performs the zero voltage switching control on a basis of output of the zero voltage detecting circuit.
Lee et al. teach a detecting unit 120 may include a zero-voltage detector ZD, and the power induced in the auxiliary winding may be divided by voltage dividing resistors R4 and R5 and transferred to the zero-voltage detector ZD. The zero-voltage detector ZD may detect zero voltage of a voltage level of the power induced in the auxiliary winding.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hatano, Marumoto et al. and Yamahiro to include an auxiliary winding coupled to the primary winding and the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al., Marumoto et al. and Yamahira in view of Tamaki (US 2009/0103334).
Fontana et al. and Marumoto et al. in view of Yamahira disclose the claimed matter in regards to claim 7 supra, except for the voltage detecting circuit detects a differential voltage obtained by differentiating the switch voltage, and the switch driving device performs the zero voltage switching control on a basis of the differential voltage. 
Tamaki teaches a zero-point detector 22a that includes a differentiating circuit for generating a differential value of the input voltage at Node A. The unit for detecting zero-point 20a may detect the timing when the differential value of the input voltage is zero. The detected signal is transmitted to the controller 22b. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fontana et al., Marumoto et al. and Yamahiro to include a voltage detecting circuit detects a differential voltage obtained  by differentiating the switch voltage, and the switch driving device .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano, Marumoto et al. and Yamahira in view of Tamaki.
Hatano and Marumoto et al. in view of Yamahira disclose the claimed matter in regards to claim 7 supra, except for the voltage detecting circuit detects a differential voltage obtained by differentiating the switch voltage, and the switch driving device performs the zero voltage switching control on a basis of the differential voltage. 
Tamaki teaches a zero-point detector 22a that includes a differentiating circuit for generating a differential value of the input voltage at Node A. The unit for detecting zero-point 20a may detect the timing when the differential value of the input voltage is zero. The detected signal is transmitted to the controller 22b. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hatano, Marumoto et al. and Yamahiro to include a voltage detecting circuit detects a differential voltage obtained  by differentiating the switch voltage, and the switch driving device performs the zero voltage switching control on a basis of the differential voltage as taught by Tamaki in order to accurately detect a zero voltage value.

Allowable Subject Matter
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0268924 Fu et al. disclose an inverter with a bidirectional AC switch with one of the switches is turned OFF to disable the AC switch; US 2012/0250369 Furukawa discloses a bidirectional AC switch with one of the switches is turned OFF to disable the AC switch; US 2011/0026285 Kawashima et al. disclose a bidirectional switch circuit with independent control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY L LAXTON/           Primary Examiner, Art Unit 2896                           12/29/2021